SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR LAWRENCE V. JACKSON







SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR LAWRENCE V. JACKSON







CONTENTS







DEFINITIONS

1




ELIGIBILITY TO PARTICIPATE

3




ELIGIBILITY FOR AND AMOUNT OF BENEFITS

3




VESTING

4




FORM AND COMMENCEMENT OF BENEFITS

4




AMENDMENT AND TERMINATION

5




MISCELLANEOUS

6































SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR LAWRENCE V. JACKSON










Pursuant to the terms of the Employment Agreement with Lawrence V. Jackson,
Dollar General Corporation (the “Company”) has adopted the Supplemental
Executive Retirement Plan (the “SERP”), effective September 22, 2003, in order
to attract, retain and motivate the executive to excel as President and Chief
Operating Officer of the Company.




The Company intends the SERP to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security Act of 1974 (“ERISA”).




SECTION 1

DEFINITIONS




When used herein, the following words and phrases and any derivatives thereof
shall have the meanings below unless the context clearly indicates otherwise.
 Definitions of other words and phrases are set forth throughout the SERP.
 Section references indicate Sections of the SERP unless otherwise stated.




1.1

“Actuarial Equivalent” means equal value computed on the basis of (i) the UP-94
Mortality Table (sex-distinct), and (ii) a discount rate of 6.0%, compounded
annually.




1.2

“Agreement” means the Employee’s Employment Agreement effective September 22,
2003.




1.3

“Base Salary” has the meaning set forth in the Agreement.




1.4

“Board of Directors” means the Board of Directors of the Company.




1.5

“Change in Control” has the meaning set forth in the Agreement.




1.6

“Code” means the Internal Revenue Code of 1986 as amended from time to time, and
regulations and rulings issued under the Code.




1.7

“Company” means Dollar General Corporation and any successor thereto.




1.8

“Compensation” means the Employee’s Base Salary plus annual incentive “team
share” bonus paid for a fiscal year whether or not deferred under any deferred
compensation plan or arrangement, if any, maintained by the Company.




1.9

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.




1.10

“Disability” and “Disability Effective Date” have the meanings set forth in the
Agreement.




1.11

“Early Retirement Factor” means 100% minus 0.41667% times the number of months
the Employee’s age at his Early Retirement Date precedes his Normal Retirement
Date.




1.12

“Employee” means Lawrence V. Jackson.




1.13

“Final Average Compensation” means the average of the Employee’s Compensation
for the three (3) out of the last ten (10) consecutive fiscal years of service
preceding retirement or termination of employment (or such fewer years of
consecutive fiscal years of service if the Employee does not have ten
consecutive fiscal years of service) in which the executive’s Compensation was
the highest.




1.14

“Joint and 50% Survivor Annuity” means an annuity payable for the life of the
Employee, and, if the Employee predeceases his spouse, his Surviving Spouse
shall receive a reduced benefit payable for her lifetime.  The Surviving
Spouse’s benefit is the Actuarial Equivalent of a straight life annuity of 50%
of the Employee’s benefit payable to a woman not more than twelve (12) years
younger than the Employee at his death.




1.15

“SERP” means the Supplemental Executive Retirement Plan.

 

1.16

“Supplemental Plan Benefit” means the benefit payable in accordance with the
SERP.




1.17

“Surviving Spouse” means the person to whom the Employee is legally married on
his date of death.




1.18

“Termination for Cause” or “Cause” has the meaning set forth in the Agreement.




1.19

“Years of Credited Service” means a twelve (12) consecutive month period
commencing on executive’s effective date of employment and any subsequent twelve
(12) consecutive month period of employment commencing on an annual anniversary
of such employment date.  Paid and authorized leaves of absence do not cause a
break in consecutive employment periods.  Years of Credited Service shall be
utilized for purposes of determining eligibility for Normal and Early
Retirement, vesting percentages, and for calculating the Supplemental Plan
Benefit.




SECTION 2

ELIGIBILITY TO PARTICIPATE




Only the Employee shall be eligible to participate in the SERP.  In the event
Employee elects a Joint and 50% Survivor Annuity and predeceases his Surviving
Spouse, she shall also participate as a beneficiary until her death.  If
Employee is Terminated for Cause, Employee shall forfeit all rights to a
Supplemental Plan Benefit.




SECTION 3

ELIGIBILITY FOR AND AMOUNT OF BENEFITS




3.1

Normal Retirement Benefit.  The Normal Retirement Benefit of the Employee upon
his attainment of his Normal Retirement Date shall be a Supplemental Plan
Benefit equal to 2% of Final Average Compensation for each Year of Credited
Service up to a maximum of 25% payable as a Joint and 50% Survivor Annuity.




3.2

Early Retirement Benefit.  The Early Retirement Benefit of the Employee who
attains his Early Retirement Date shall be a Supplemental Plan Benefit payable
as a Joint and 50% Survivor Annuity equal to his Normal Retirement Benefit
multiplied by the Early Retirement Factor.




3.3

Late Retirement Benefit.  The Late Retirement Benefit of the Employee shall be
the Supplemental Plan Benefit calculated as set forth in Section 3.1 above and
based on his Final Average Compensation as of his Late Retirement Date.




3.4

Disability.  In the event the Employee incurs a Disability, the Employee will
receive a benefit calculated as set forth in Section 3.1 above based on his
Final Average Compensation and Years of Credited Service determined as of his
Disability Effective Date.

 

 

3.5

Death Prior to Termination of Employment.  If the Employee dies after he is
eligible for an Early or Normal Retirement Benefit, but prior to termination of
employment with the Company, his Surviving Spouse, if any, shall be entitled to
a Supplemental Plan Benefit determined in accordance with Section 3.1 and 3.2
based on the Employee’s Years of Credited Service and Final Average Compensation
as of his date of death.  The Surviving Spouse shall receive the Surviving
Spouse’s benefit under a Joint and 50% Survivor Annuity as if the Employee had
retired on his date of death.




3.6

Change in Control.  If the Company terminates Employee for reasons other than
Cause at any time during the one-year period following a Change in Control, the
Employee shall be treated for purposes of the SERP as being immediately vested
in his Supplemental Plan Benefit accrued to Employee’s termination date.




SECTION 4

VESTING




The Employee’s Supplemental Plan Benefit will become 100% vested after five (5)
Years of  Credited Service.  Notwithstanding that the Employee’s benefit becomes
100% vested under the terms of this Article, no payment of the benefit may be
made unless and until the Employee retires from employment with the Company,
dies or becomes disabled as contemplated in Section 5.2.




SECTION 5

FORM AND COMMENCEMENT OF BENEFITS




5.1

Form of Benefits.  Supplemental Plan Benefits payable to the Employee or
Surviving Spouse pursuant to Section 3 may be paid in any annuity form that is
the Actuarial Equivalent of the Supplemental Plan Benefit payable as a Joint and
50% Survivor Annuity.  In addition, the Employee may elect a lump sum
distribution of his Supplemental Plan Benefits calculated as the Actuarial
Equivalent of his Normal Retirement Benefit.  His election of an optional form
of benefit must be in writing and must be received by the Company no later than
twelve (12) months prior to the date on which he actually begins to receive the
benefit.  If not received by said date, any such election shall have no effect.
 Should there be a final determination by a court of competent jurisdiction or
through a binding agreement or settlement, prior to the receipt of all benefits
hereunder, that a subsequent election to defer is a violation of the
constructive receipt doctrine or any other legal doctrine or theory which would
preclude the continued deferral of recognition of income, then this provision
will be null and void, and the Employee will be deemed to have elected a lump
sum benefit as the form of distribution effective as of such final
determination.




5.2

Commencement.




a)

The Employee shall commence receipt of a Supplemental Plan Benefit upon his
retirement from the Company beginning on one of the following dates:




1)

“Normal Retirement Date,” which is the first day of the month coincident with or
next following the month in which Employee terminates from the Company having
attained age sixty-three (63) and accrued ten (10) Years of  Credited Service,




2)

“Early Retirement Date,” which is the first day of any month coincident with or
next following the month in which the Employee terminates from the Company
having at least five (5) Years of  Credited Service, and




3)

“Late Retirement Date,” which is the first day of the month coincident with or
next following the Employee’s termination of employment with the Company after
his Normal Retirement Date.




(b)

The Employee shall commence receipt of a Supplemental Plan Benefit upon
incurring a Disability upon what would have been Employee’s Normal Retirement
Date if he had continued to work for the Company but for such Disability until
such date.  If the Employee recovers from a Disability prior to commencement of
receipt of a benefit, and the Employee does not return to work for the Company,
or if the Employee’s period of Disability ceases by reason of death prior to
commencement of a benefit, employment with the Employer will be deemed
terminated as of the day of recovery or death and in such event the Employee or
Surviving Spouse, as the case may be, will be entitled only to the benefit
otherwise provided under Sections 3 and 5.




(c)

The Employee shall commence receipt of a Supplemental Plan Benefit upon a
termination for reasons other than Cause at his Early, Normal or Late Retirement
Date.




(d)

The Employee shall commence receipt of a Supplemental Plan Benefit upon a
termination for reasons other than Cause within the one (1) year period
following a Change in Control at this Early, Normal or Late Retirement Date.




(e)

The Surviving Spouse shall commence receipt of a Joint and 50% Survivor Annuity
on the first day of the month following the Employee’s death provided that no
such benefit shall commence if Employee has prior to his death received a lump
sum distribution of the Supplemental Plan Benefit.




(f)

If the Agreement requires that Employee effectuate a Release prior to
commencement of payments such as for payment of benefits in the event of a
Change in Control, then such requirement must also be met prior to commencement
of payments under this Section 5.




SECTION 6

AMENDMENT AND TERMINATION




The SERP may be amended or terminated only by a writing signed by both the
Company and Employee.  The SERP is based on the current provisions of the law
applicable to such types of plan.  If there is a material change in the law, the
Company will work with Employee in good faith to provide a comparable plan
taking into account any such changes in the law.




SECTION 7

MISCELLANEOUS




7.1

No Effect on Employment Rights.  Nothing contained herein will confer upon the
Employee the right to be retained in the service of the Company nor limit the
right of the Company to discharge or otherwise deal with the Employee without
regard to the existence of the SERP.




7.2

Funding.  The SERP at all times shall be unfunded such that Supplemental Plan
Benefits shall be paid solely from the general assets of the Company. Neither
the Employee nor his Surviving Spouse shall have any interest in any particular
assets of the Company by reason of the right to receive a benefit under the SERP
and the Employee or his Surviving Spouse shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the SERP.
 Nothing contained in the SERP shall constitute a guaranty by the Company or any
other entity or person that the assets of the Company will be sufficient to pay
any benefit hereunder.




7.3

Administration. The Compensation Committee shall administer the SERP.  The
Compensation Committee shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Company with respect to the SERP.




7.4

Disclosure. The Employee shall be a signatory to and shall receive a copy of the
SERP.




7.5

State Law.  The SERP is established under and will be construed according to the
laws of the State of Tennessee, to the extent that such laws are not preempted
by ERISA and valid regulations published thereunder.




7.6

Spendthrift Provisions.  No benefit payable under the SERP will be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the payee.  Any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt will be void.  The Company will not be liable in
any manner for or subject to the debts, contracts, liabilities, engagements or
torts of any person entitled to any benefit under the SERP.  The amounts payable
under this SERP will be exempt from the claims of the Employee’s creditors to
the fullest extent permitted by law.




7.7

Incapacity of Recipient.  In the event the Employee or Surviving Spouse is
declared incompetent and a conservator or other person legally charged with the
care of his person or of his estate is appointed, any benefits under the SERP to
which such person is entitled shall be paid to such conservator or other person
legally charged with the care of this person or his estate.  Except as provided
above in this paragraph, when the Compensation Committee in its sole discretion,
determines that a Employee or Surviving Spouse is unable to manage his or her
financial affairs, the Compensation Committee may direct the Company to make
distributions to a duly authorized person for the benefit of such Employee or
Surviving Spouse.




7.8

Unclaimed Benefit.  The Employee shall keep the Compensation Committee informed
of his current address and the current address of his spouse.  The Compensation
Committee shall not be obligated to search for the whereabouts of any person.
 If the location of the Employee is not made known to the Compensation Committee
within three (3) years after the date on which any payment of the Employee’s
Supplemental Plan Benefit may be made, payment may be made as though the
Employee had died at the end of the three-year period.  If, within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Employee, the Compensation Committee is unable to
locate any Surviving Spouse of the Employee, then the Company shall have no
further obligation to pay any benefit hereunder to such Employee or Surviving
Spouse or any other person and such benefit shall be irrevocably forfeited.




7.9

Limitations on Liability.  Notwithstanding any of the preceding provisions of
the SERP, except for payment of Supplemental Plan Benefits due under the SERP by
the Company, neither the Company nor any individual acting as an agent of the
Company or as a member of the Compensation Committee shall be liable to the
Employee, Surviving Spouse or any other person for any claim, loss, liability or
expense incurred in connection with the SERP.




7.10

Claims Procedure. The Compensation Committee has full discretion and the
exclusive right to determine eligibility for benefits under the SERP pursuant to
its terms.  The determination of the Compensation Committee may only be appealed
to the Board of Directors.




7.11

No Enlargement of Rights.  The Employee will have no right to or interest in any
portion of the SERP except as specifically provided in the SERP.




7.12

Withholding for Taxes.   Payment under the SERP will be subject to withholding
for payroll taxes as required by law, including state and federal income taxes
and FICA taxes.

 

7.13

All Prior Agreements Superseded.  The SERP, as set forth in this document, is
intended to provide the benefit described in Exhibit A of the Agreement.  As
such, the Agreement and the SERP should be read together to determine Employee’s
rights to a Supplemental Plan Benefit.  The Agreement and the SERP constitute
the sole and complete understanding between the Company and the Employee with
respect to all issues arising from the Company’s obligation under the Agreement.
 Except with respect to the terms of the Agreement, the SERP replaces and
supersedes all previous written documents and all oral agreements, of any nature
whatsoever, regarding the Company’s obligation to provide such supplemental
retirement benefits (but only such benefits) to the Employee, and the Employee
has indicated his acknowledgement of said fact by signing this agreement in the
space below.




IN WITNESS WHEREOF Dollar General Corporation has caused this Supplemental
Employee Retirement Plan to be executed by its authorized officer effective the
22nd day of September, 2003.




DOLLAR GENERAL CORPORATION




By:

/s/ Jeff Rice

 

Its:

V.P. Human Resources

 







“EMPLOYEE”




/s/ Lawrence V. Jackson

Lawrence V. Jackson




Witnessed By:

/s/ Brenda Brown Price








